Citation Nr: 1714143	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  11-09 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as due to an undiagnosed illness as a result of the Veteran's Persian Gulf War service.

2.  Entitlement to service connection for fatigue and sleep disturbance (claimed as Gulf War chronic disability), to include as due to an undiagnosed illness as a result of the Veteran's Persian Gulf War service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Manchester, New Hampshire, which, in pertinent part, denied the Veteran's claims of entitlement to service connection for a heart condition, fatigue, and sleep disturbance.

This case was previously before the Board in June 2014, where it remanded the Veteran's claims for further development.

In June 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for fatigue and sleep disturbance, to include as due to an undiagnosed illness as a result of the Veteran's Persian Gulf War service, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a diagnosed heart disability; therefore, 38 C.F.R. § 3.317 is not applicable.

2.  A heart disability was not present until more than one year after the Veteran's discharge from active military service, and is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a heart disability, to include as due to an undiagnosed illness as a result of the Veteran's Persian Gulf War service, have not been met.  38 U.S.C.A. § 1110, 1117, (West 2014); 38 C.F.R. § 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in July 2008.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the case was readjudicated by issuing a statement of the case in February 2011, as well as a supplemental statement of the case in December 2014.  Thus, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records (STRs), VA medical records, private medical records, and the Veteran's contentions.  Neither the Veteran, nor the Veteran's representative, has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.

Furthermore, the Veteran was provided with VA examinations in January 2010, November 2010, and in August 2014.  Review of these examination reports reveal that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that these examination reports, collectively, are adequate for purposes of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection for a Heart Condition

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

Service connection may be established for objective indications of a qualifying chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months.  38 C.F.R. §  3.317.

Here, the Veteran's DD-214 shows service in Southwest Asia from December 1990 to April 1991.  Therefore, the Veteran is a "Persian Gulf Veteran" within the meaning of 38 C.F.R. § 3.317.  However, while conducting the Veteran's August 2014 VA examination, the VA examiner noted diagnoses of valvular heart disease and atrial fibrillation.  As the Veteran's heart disability was identified by objective signs of the disease, the Board finds that the Veteran does not meet the criteria for service connection for an undiagnosed illness of the heart under 38 C.F.R. § 3.317.

Certain chronic diseases may be presumed to have been incurred during service if the disorder manifests to a compensable degree within one year of separation from active duty.  38 C.F.R. § 3.309.  In this case, the Veteran has been diagnosed with valvular heart disease and atrial fibrillation in 2005.  However, neither heart disability is considered to be a "chronic disease" under 38 C.F.R. § 3.309(a).  Therefore, service connection for a heart disability on a presumptive basis is not warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

The evidence of record establishes that the Veteran has a current diagnosis of valvular heart disease and atrial fibrillation, which was diagnosed in 2005.  See August 2014 VA Medical Opinion.  Therefore, the Veteran has a current disability.

Turning to whether there is a nexus between the Veteran's currently diagnosed valvular heart disease and atrial fibrillation (heart disability) and his active military service, the Veteran's service treatment records do not show complaints of, or treatment for, any heart condition.  The Veteran indicated on his July 1997 separations examination that he did not have, either previously or currently, any heart trouble.

During an April 1999 private medical examination, Dr. K.H. documented the heart with regular rate and rhythm, and without murmurs, rubs, S3, or S4.

A January 2004 private medical record documented an irregular heartbeat.

A February 2005 private medical record indicates that the Veteran was admitted in January 2005 with recurrence of atrial fibrillation converted with beta-blockers and sent home on Digitek 0.25 mg, Toprol 50 mg, and aspirin.

A March 2006 private medical record indicates that no atrial fibrillation was noted.

A March 2007 private medical record indicates that after a 24 hour holter monitor, no significant arrhythmia was noted.  

During a May 2009 Persian Gulf Registry Consult, Dr. V.G. listed the Veteran's current health problems and also noted that the Veteran's private family doctor informed the Veteran that he has atrial fibrillation.  Dr. V.G. opined that it is more likely than not that the Veteran's multiple illnesses are caused by his exposure to environmental hazards during the Gulf War.

A July 2009 VA pulmonary note indicated that physical examination of the heart did not reveal any murmurs, rubs, or gallops. 

During a January 2010 VA respiratory examination, the examiner indicated that the heart examination findings revealed no evidence of congestive heart failure or pulmonary hypertension.  Further, the heartbeat rhythm was documented as regular.

During a November 2010 VA heart examination, the examiner noted a diagnosis for atrial fibrillation being made in 2001.  The examiner noted that there was no history of myocardial infarction; rheumatic fever; hypertension; hypertensive heart disease; valvular heart disease, including prosthetic valve; congestive heart failure; syncope; or, other heart disease.  The examiner indicated that the effect of the Veteran's heart condition on occupational activities included weakness or fatigue.

In a restatement of opinion request, the examiner indicated that "it is most likely than not that some of [the Veteran's] conditions, such as fatigue and sleep disturbances, which are undiagnosed illnesses are due to environmental exposures, however it is as least as likely as not that [the Veteran's] heart condition is such as this is uncertain to this author" (i.e. the examiner).  In support of this opinion, the examiner stated that Gulf War veterans have presented with multiple chronic illnesses, some of which are undiagnosable.  The examiner further noted that the Veteran did not have these conditions prior to service and now has many.

An August 2011 private medical record indicates that although the Veteran did have a history of atrial fibrillation, it appears to have resolved on Toprol-XL 50 mg a day and digoxin.  Dr. F.F. also indicated that the Veteran has no cardiac risk factors, as well as having no other medical problems aside from the atrial fibrillation.

A September 2011 private medical record indicates that an exercise stress echocardiogram was negative for coronary ischemia.

During an August 2014 VA heart examination, the examiner noted that the Veteran has a strong family history of coronary artery disease; further noting a history of atrial fibrillation in the Veteran's father and coronary artery disease in the Veteran's mother, deceased from a heart attack.  The examiner also indicated that the Veteran developed atrial fibrillation around 2005 and, with age, has developed worsening mitral valve prolapse.

The examiner opined that the Veteran's heart disability was less likely than not incurred in or caused by an in-service injury, event, or illness.  In support of this determination, the examiner discussed pertinent medical literature and again noted the Veteran's strong family history of coronary artery disease.  The examiner also stated that the Veteran was asymptomatic for any heart condition for several decades post-Gulf service and emphasized that the etiology of the Veteran's current heart condition is a result of his genetic predisposition and advancing age.  

Based on a review of the record, the Board finds that service connection for a heart disability, to include as due to an undiagnosed illness as a result of the Veteran's Persian Gulf War service, is not warranted.  As mentioned above, the Veteran has a current diagnosis of valvular heart disease and atrial fibrillation, which means that he does not meet the criteria for service connection for an undiagnosed illness of the heart under 3.317.  Regarding direct service connection, review of the medical evidence of record shows that the etiology of the Veteran's currently diagnosed heart disability is a result of his genetic predisposition and advancing age.

The Board acknowledges the May 2009 Persian Gulf Registry Consult (noting that that it is more likely than not that the Veteran's multiple illnesses are caused by his exposure to environmental hazards during the Gulf War) and the November 2010 VA heart examination (noting that the examiner was uncertain whether the Veteran's heart condition is due to environmental exposures).  Here, however, the Board is assigning more probative weight to the August 2014 VA examination for a number of reasons, including the August 2014 VA medical opinion's unequivocal nature, its analysis of the Veteran's diagnosed heart disabilities in light of the pertinent medical science, and its consideration of other etiological factors.

For these reasons, the Board finds that a preponderance of the evidence is against a finding of service connection for a heart disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a heart disability, to include as due to an undiagnosed illness as a result of the Veteran's Persian Gulf War service, is denied.


REMAND

The Board finds that further development is necessary regarding the Veteran's claim of entitlement to service connection for fatigue and sleep disturbance, to include as due to an undiagnosed illness as a result of his Persian Gulf War service.  An August 2014 VA examiner associated the Veteran's sleep disturbances and fatigue of a general nature solely to his traumatic brain injury (TBI).  However, this opinion does not address the November 2010 TBI VA examination medical findings, where the examiner stated that there is no evidence of fatigue or sleep problems being related to the Veteran's TBI.  Further, it does not address the November 2010 General Medical VA examination report, which indicated that: (1) one of the effects of the Veteran's diagnosed heart condition, back disability, and his knee disability on occupational activities is weakness or fatigue; (2) "it is most likely than not that some of [the Veteran's] conditions, such as fatigue and sleep disturbances, which are undiagnosed illnesses are due to environmental exposures;" and, (3) there is a history of sleep disturbance due to symptoms of the Veteran's frostbite of the hands and feet.  As a result, an addendum opinion is required to clarify whether there is a separately diagnosed disability for the Veteran's fatigue symptoms and sleep disturbances, either manifested in two separate disabilities or combined symptoms of the same disability; or, if there is not a known clinical diagnosis identified, to determine whether the Veteran has objective indications of a chronic disability resulting from a medically unexplained chronic multisymptom illness.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records since November 2013 regarding the Veteran's fatigue and sleep disturbance and associate them with the claims file.

2.  After associating any acquired records with the claims file, obtain an addendum opinion regarding the Veteran's fatigue and sleep disturbances.  If deemed necessary by the examiner, provide the Veteran with a VA examination.  All testing deemed necessary by the examiner should be performed and the results reported in detail.

The claims folder must be made available to the examiner for review.  The examiner is asked to review all pertinent records associated with the claims file, including service treatment records.

(a)  Provide a current diagnosis for the Veteran's fatigue symptoms and sleep disturbances.  For each diagnosed disability, is it at least as likely as not (50 percent or greater probability) that it had its onset during, or is otherwise related to, the Veteran's active military service?

(b)  If any fatigue symptoms or sleep disturbances have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from a medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.  Please explain in detail the underlying reasoning for your opinion.

The discussion of facts and medical principles involved must address the pertinent evidence of record, to include the May 17, 2009 VA Persian Gulf Registry Consult (VA medical personnel opining that it is more likely than not that the Veteran's multiple illnesses, to include fatigue, are caused by his exposure to environmental hazards during his Persian Gulf War service); the November 2010 TBI VA examination medical findings (stating that there is no evidence of fatigue or sleep problems being related to the Veteran's TBI); the November 2010 General Medical VA examination report (indicating that: (1) one of the effects of the Veteran's diagnosed heart condition, back disability, and his knee disability on occupational activities is weakness or fatigue; (2) "it is most likely than not that some of [the Veteran's] conditions, such as fatigue and sleep disturbances, which are undiagnosed illnesses are due to environmental exposures;" and, (3) there is a history of sleep disturbance due to symptoms of frostbite of the hands and feet); and, the August 2014 VA examination (associating the Veteran's fatigue of a general nature and sleep disturbances to his TBI).

3.  Thereafter, readjudicate the Veteran's claim remaining on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


